EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of the 23th day
of April, 2012, by and between Georgetown Bancorp, Inc., a Maryland corporation
with its principal office in Georgetown, Massachusetts (the “Company”), and
Joseph W. Kennedy (“Executive”) and is effective as of the closing date of the
initial public offering of the Company (the “Effective Date”). The Board of
Directors of the Company (the “Board”) shall be the authority for the
enforcement of this Agreement. Any reference herein to the “Bank” shall mean
Georgetown Savings Bank, the wholly-owned subsidiary of the Company.

WHEREAS, the Executive is currently employed as Senior Vice President and Chief
Financial Officer of the Bank and has entered into an employment agreement with
the Bank (“Bank Agreement”); and

 

WHEREAS, the Company desires also to enter into this Agreement with Executive so
that the Company is assured of the continued availability of the Executive’s
services as provided in this Agreement; and

 

WHEREAS, the Executive is willing to serve the Company on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the parties hereto desire to set forth the terms of an employment
agreement and the continuing employment relationship between the Company and
Executive.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
Senior Vice President and Chief Financial Officer of the Company (the “Executive
Position”). During said period, Executive also agrees to serve, if elected, as
an officer and director of any subsidiary or affiliate of the Company. Failure
to reelect Executive to the Executive Position without the consent of Executive
during the term of this Agreement (except for any Termination for Cause, as
defined herein) shall constitute a breach of this Agreement. Executive shall
have the responsibilities designated by the Board or as may be set forth in the
Charter or Bylaws of the Company. In addition, Executive shall be responsible
for directing the Company’s financial goals, objectives, and budgets. Executive
shall oversee the investment of funds and manage associated risks, supervise
cash management activities, and execute capital-raising strategies. Executive
shall report directly to the Chief Executive Officer of the Company.

2.TERM AND PERFORMANCE OF DUTIES

(a)                The term of this Agreement and the period of Executive’s
employment under this Agreement shall begin as of the Effective Date and shall
continue for thirty-six (36) full calendar months thereafter. On an annual
basis, the Chief Executive Officer shall conduct a

1 

 

comprehensive performance evaluation and review of Executive’s performance,
which shall be reviewed by the Board and the results thereof shall be included
in the minutes of the Board’s meeting. At least six (6) months prior to the
expiration of the term, the Board shall review Executive’s performance during
the preceding term of this Agreement in order to determine whether to renew the
Agreement for an additional term of up to three (3) years, and if the Board
determines to renew the Agreement, it shall provide written notice of such
renewal to Executive at least sixty (60) days prior to the end of the term. In
the event the Board determines not to renew the Agreement, it shall provide
written notice of non-renewal (“Non-Renewal Notice”) to Executive at least sixty
(60) days prior to the expiration of the term.

(b)               During the period of his employment hereunder, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence approved by the Board, Executive shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder, including activities and services
related to the organization, operation and management of the Company; provided,
however, that, with the approval of the Board, as evidenced by a resolution of
such Board, from time to time, Executive may serve, or continue to serve, on the
boards of directors of, and hold any other offices or positions in, business
companies or business organizations, which, in such Board’s judgment, will not
present any conflict of interest with the Company, or materially affect the
performance of Executive’s duties pursuant to this Agreement (it being
understood that membership in and service on boards or committees of social,
religious, charitable or similar organizations does not require Board approval
pursuant to this Section 2(b). For purposes of this Section 2(b), Board approval
shall be deemed provided as to service with any such business companies or
organizations that Executive was serving as of the date of this Agreement as set
forth in Exhibit A hereto.

3.COMPENSATION, BENEFITS AND REIMBURSEMENT

(a)                The compensation specified under this Agreement shall
constitute the salary and benefits paid for the duties and responsibilities
described in Section 1. Subject to Section 22 hereof, the Company and/or the
Bank shall pay Executive as compensation a salary of not less than $131,840 per
year (“Base Salary”). Such Base Salary shall be payable in accordance with the
customary payroll practices of the Company and/or the Bank. During the period of
this Agreement, Executive’s Base Salary shall be reviewed at least annually.
Such review may be conducted by the compensation committee (the “Committee”)
designated by the Board and the Board may increase, but not decrease Executive’s
Base Salary (except for a decrease that is not in excess of any decrease that is
generally applicable to all employees of the Company and/or the Bank).

(b)               Any increase in Base Salary shall become the Base Salary for
purposes of this Agreement. In addition to the Base Salary provided in
Section 3(a), the Company and/or the Bank shall provide Executive all such other
benefits as are provided to permanent full-time employees of the Company and/or
the Bank.

(c)                The Company and/or the Bank shall provide Executive with
employee benefit plans, arrangements and perquisites substantially equivalent to
those in which Executive was participating or otherwise deriving benefit from
immediately prior to the beginning of the term of this Agreement. Without
limiting the generality of the foregoing provisions of this subsection

2

 

(c), Executive will be entitled to participate in or receive benefits under any
employee benefit plans, including, but not limited to, the Supplemental
Executive Retirement Plan, retirement plans, pension plans, profit-sharing
plans, equity plans, health-and-accident insurance plans, disability plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Company and/or the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.
Executive will be eligible for annual incentive compensation and bonuses which
shall be paid in cash at the discretion of the Committee. Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.

(d)               The Bank and Executive have entered into an endorsement split
dollar arrangement which will provide Executive with a pre-retirement death
benefit of One Million Dollars ($1,000,000). In addition, for each year during
the term of this Agreement, Executive shall be paid a tax-adjusted payment for
life insurance for the purpose of and contingent upon Executive’s use of the
after-tax portion of said payment to acquire a life insurance policy with a
death benefit of One Million Dollars ($1,000,000). The amount of the
tax-adjusted payment shall be set forth in a Schedule executed by Executive and
Bank, which Schedule shall be attached to this Agreement as Exhibit B and which
Schedule can be modified from time to time by mutual written consent of
Executive and Bank. To the extent the Bank fails to make any payments required
hereunder to the Executive, the Company shall be responsible for and shall make
such payment.

(e)                The Company and/or the Bank shall pay or reimburse Executive
for all reasonable travel and other reasonable expenses incurred by Executive
performing his obligations under this Agreement and in such amounts as the Board
may from time to time determine. The Company and/or the Bank shall reimburse
Executive for his ordinary and necessary business expenses, including, without
limitation, fees for memberships in such clubs and organizations as Executive
and the Board shall mutually agree are necessary and appropriate for business
purposes, and travel and entertainment expenses incurred in connection with the
performance of his duties under this Agreement, upon presentation to the Chief
Executive Officer, or his designee, for approval of an itemized account of such
expenses in such form as the Chief Executive Officer may reasonably require.
Reimbursement of expenses and in-kind benefits subject to this Section 3(e) or
otherwise provided to Executive shall be subject to the following rules: (i) the
amount of such expenses eligible for reimbursement or in-kind benefits provided
in any taxable year shall not affect the expenses eligible for reimbursement or
in-kind benefits provided in any other taxable year, except as otherwise allowed
by Section 409A of the Internal Revenue Code (“Code”); (ii) any reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred; and (iii) no
right to reimbursement or in-kind benefits may be liquidated or exchanged for
another benefit.

(f)                To the extent not specifically set forth in this Section 3,
any compensation payable or provided under this Section 3 shall be paid or
provided no later than two and one-half months after the calendar year in which
such compensation is no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation Section 1.409A-1(d).

3

 

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

(a)                Upon the occurrence of an Event of Termination (as herein
defined) during Executive’s term of employment under this Agreement, the
provisions of this section shall apply. As used in this Agreement, an “Event of
Termination” shall mean and include any one or more of the following:

(i)              the termination by the Company and/or the Bank of Executive’s
full-time employment hereunder for any reason, including a termination following
a Change in Control, but not including a termination for Cause, termination upon
Retirement, or a termination for Disability; or

(ii)              Executive’s resignation from the Company’s and/or the Bank’s
employ for “Good Reason,” including resignation for Good Reason following a
Change in Control. Good Reason shall mean any of the following:

(A)              failure to elect or reelect or to appoint or reappoint
Executive to the Executive Position, unless consented to by Executive,

(B)              a substantial adverse and material change in Executive’s
function, duties, or responsibilities,

(C)              a material reduction to Base Salary or benefits of Executive
from that being provided as of the Effective Date of this Agreement (except for
any reduction that is part of an employee-wide reduction in pay or benefits),

(D)              a liquidation or dissolution of the Company (other than a
liquidation or dissolution of the Company in connection with a second-step
reorganization of the mutual holding company parent of the Company to a
fully-converted stock holding company for which Executive continues in the
Executive Position with the new stock holding company), or

(E)              a relocation of Executive’s principal place of employment more
than twenty-five (25) miles from the principal office on the Effective Date;

(F)              a material breach of this Agreement by the Bank; or

(G)              the failure of the Board to renew this Agreement or provide a
similar employment agreement at the end of the current term by issuing a
Non-Renewal Notice to Executive no later than sixty days before the end of the
term, in accordance with the provisions of Section 2(a) hereof.

Upon the occurrence of any event described in clauses (ii) (A) through (F)
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed, except in case
of a continuing breach, ninety (90) days) after the event giving rise to said
right to elect, which termination by Executive shall be an Event of Termination.
The Bank shall have at least thirty (30) days to remedy any condition set forth
in

4

 

clauses (ii) (A) through (F), provided, however, that the Bank shall be entitled
to waive such period and make an immediate payment hereunder. No payment or
benefit shall be due to Executive under this Agreement upon occurrence of an
Event of Termination, except as provided in this Section 4.

Upon the occurrence of an event described in clause (ii) (G) above, the
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation upon written notice issued to the Company no more than
fifteen (15) days after receipt of the Non-Renewal Notice. Upon receipt of the
Executive’s notice of termination due to this Event of Termination, the Company
shall have thirty (30) days to cure the Event of Termination by reversing its
decision and notifying the Executive that it will renew the Agreement. No later
than the end of the thirty (30) day cure period, the Company shall either: (i)
notify the Executive that it has reversed its decision and will renew the
Agreement or (ii) provide the Executive with the written release of claims
required under Section 4(i), to be signed by the Executive as a condition to the
receipt of severance benefits hereunder. Notwithstanding the foregoing, the
following will not constitute an Event of Termination under clause (ii)(G)
above: (i) the failure of the Company to renew the Agreement upon the
Executive’s attainment of the retirement age set forth in Section 7 (or agreed
to in writing by the Executive); (ii) the renewal of the Agreement for a shorter
period due to the Executive’s attainment of the retirement age set forth in
Section 7 during the next three-year term; or (iii) the Company’s offer to renew
the Agreement on terms that may be different but similar to the terms of this
Agreement provided that, for these purposes, the renewal employment agreement
will be considered “similar” if it requires the same multiple of Base Salary and
bonus payment upon the same Events of Termination.

(b)               Upon the occurrence of an Event of Termination and subject to
Sections 4(h) and 22 hereof, the Company shall pay Executive, as severance pay
or liquidated damages, or both, a cash amount equal to one (1) times (three (3)
times if the Event of Termination follows a Change in Control) the highest
annual rate of Base Salary paid to Executive at any time under this Agreement.

(c)                Upon the occurrence of an Event of Termination and subject to
Sections 4(h) and 22 hereof, the Company shall pay Executive a cash amount equal
to one (1) times (three (3) times if the Event of Termination follows a Change
in Control) the Executive’s tax-adjusted payment as provided for in Section
3(d), to be used to maintain the life insurance policy owned by Executive, as
set forth in Section 3(d) hereof.

(d)               Upon the occurrence of an Event of Termination and subject to
Sections 4(h) and 22 hereof, the Company will provide, at the Company’s expense,
life insurance (including the life insurance provided under the endorsement
split dollar life insurance agreement between Executive and Company) and
non-taxable medical and dental coverage substantially comparable, as reasonably
or customarily available, to the coverage maintained by the Bank or the Company
for Executive prior to his termination, except to the extent such coverage may
be changed in its application to all Company or Bank employees. Such coverage
shall cease twelve (12) months following the Event of Termination (thirty-six
months if the Event of Termination follows a Change in Control). The period of
continued health care coverage required by Code Section 4980B(f) shall run
concurrently with the coverage period provided herein. If the Company and/or the
Bank cannot provide one or more of the benefits set forth in this paragraph
because

5

 

Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated, or it
would subject the Company and/or the Bank to penalties, then the Company and/or
the Bank shall pay the Executive a cash lump sum payment reasonably estimated to
be equal to the value of such benefits. Such cash lump sum payment shall be made
in a lump sum within thirty (30) days after the later of the Executive’s date of
termination (“Date of Termination”) of employment or the effective date of the
rules or regulations prohibiting such benefits or subjecting the Company and/or
the Bank to penalties, provided, however, in the event Executive is a Specified
Employee (with the meaning of Treasury Regulation Section 1.409A-1(i)), and to
the extent necessary to avoid penalties under Code Section 409A, no payment
shall be made to Executive prior to the first day of the seventh month following
Executive’s Date of Termination.

(e)                The payments under Sections 4(b) and 4(c) shall be payable in
a single cash lump-sum distribution within thirty (30) days following the
occurrence of an Event of Termination.

(f)                Upon the occurrence of an Event of Termination and subject to
the satisfaction of Section 4(h) hereof, Executive will fully vest in all
non-vested stock options and/or restricted stock that have been granted to him,
and in the case of stock options, such options shall be immediately exercisable.

(g)               For purposes of this Section 4, Date of Termination shall mean
the date of “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder; provided, however, that the Company
and Executive reasonably anticipate that the level of bona fide services
Executive would perform after termination would permanently decrease to a level
that is less than 50% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period.

(h)               Notwithstanding the foregoing, Executive shall not be entitled
to any payments or benefits under this Section 4 unless and until Executive
executes a release of his claims against the Company, the Bank and any
affiliate, and their officers, directors, successors and assigns, releasing said
persons from any and all claims, rights, demands, causes of action, suits,
arbitrations or grievances relating to the employment relationship, including
claims under the Age Discrimination in Employment Act (“ADEA”), but not
including claims for benefits under tax-qualified plans or other benefit plans
in which Executive is vested, claims for benefits required by applicable law or
claims with respect to obligations set forth in this Agreement that survive the
termination of this Agreement. In order to comply with the requirements of Code
Section 409A and the ADEA, the release shall be provided to Executive no later
than the date of his Separation from Service and Executive shall have no fewer
than twenty-one (21) days to consider the release, and following Executive’s
execution of the release, Executive shall have seven (7) days to revoke said
release.

5.CHANGE IN CONTROL DEFINED

(a)                For purposes of this Agreement, the term “Change in Control”
shall mean the occurrence of any of the following events:

6

 



(i)              Merger: The Company or the Bank merges into or consolidates
with another entity, or merges another bank or corporation into the Bank or the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company or the Bank immediately before
the merger or consolidation, provided, however, that a second step conversion of
the Company’s mutual holding company is specifically excluded from consideration
as a Change in Control under this definition;

(ii)              Acquisition of Significant Share Ownership: There is filed, or
is required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s or the Bank’s voting
securities; provided, however, this clause (ii) shall not apply to beneficial
ownership of the Company’s or the Bank’s voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

(iii)              Change in Board Composition: During any period of two
consecutive years, individuals who constitute the Company’s or the Bank’s Board
of Directors at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders or corporators) by a vote of at least two-thirds
(2/3) of the directors who were directors at the beginning of the two-year
period or who is appointed to the Board as the result of a directive,
supervisory agreement or order issued by the primary federal regulator of the
Company or the Bank or by the Federal Deposit Insurance Corporation (“FDIC”)
shall be deemed to have also been a director at the beginning of such period;
and provided, further, that the elimination of the Company’s board of directors
by merger into a new stock holding company in connection with a second-step
conversion of the Company’s mutual holding company shall not be deemed a Change
in Control if the Bank’s Board of Directors continues to satisfy this
requirement; or

(iv)              Sale of Assets: The Company or the Bank sells to a third party
all or substantially all of its assets.

(b)              In the event of a Change in Control, the term “Company” shall
be defined to include any successor to the Bank.

 

6.TERMINATION FOR DISABILITY OR DEATH

(a)               Disability. Termination of Executive’s employment based on
“Disability” shall mean any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a period
of not less than twelve (12) months that: (i) renders Executive unable to engage
in any substantial gainful activity, or (ii) causes Executive to receive income
replacement benefits for a period of not less than three (3) months under an
accident and

7

 

health plan of the Company and/or the Bank covering Executive. A determination
as to whether Executive has suffered a Disability shall be made by the Board
with objective medical input.

The Company and/or the Bank will cause to be continued life insurance and
non-taxable medical and dental coverage substantially comparable, as reasonable
or customarily available, to the coverage maintained by the Company and/or the
Bank for Executive prior to his termination for Disability, except to the extent
such coverage may be changed in its application to all Company and/or Bank
employees or not available on an individual basis to an employee terminated for
Disability. This coverage shall cease upon the earlier of (i) the date Executive
returns to the full-time employment of the Company and Bank in the same capacity
as he was employed prior to his termination for Disability and pursuant to this
Agreement; (ii) Executive’s full-time employment by another employer; (iii)
Executive attaining the age of 65; (iv) Executive’s death; or (v) twenty four
(24) months from the date of Disability.

(b)              Death. In the event of the death of Executive while in the
active employment of the Bank, Executive’s beneficiary shall be entitled to
Executive’s interest in the life insurance policy proceeds covered by the
endorsement split dollar agreement between Executive and the Bank referenced in
Section 3(d) hereof. No further amounts or benefits shall be due hereunder.

7.TERMINATION UPON RETIREMENT

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65 or in accordance with any
retirement policy established by the Board and agreed to, in writing, by
Executive. Upon termination of Executive based on Retirement, no amouns or
benefit shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party. Notwithstanding the foregoing, Executive shall
have the right to participate in the Bank’s health insurance plans for the
applicable COBRA period, to the extent eligible, at the expense of Executive.

8.TERMINATION FOR CAUSE

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, material breach of the Company’s Code of Ethics,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that, in the reasonable opinion of the Board, will likely cause
substantial financial harm or substantial injury to the reputation of the
Company, willfully engaging in actions that, in the reasonable opinion of the
Board, will likely cause substantial financial harm or substantial injury to the
business reputation of the Company, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement. Notwithstanding the
foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the members
of the Board at a meeting of the Board called and held for that purpose, finding
that in the good faith opinion of the Board, Executive was guilty of conduct
justifying Termination for Cause and specifying the particulars thereof in
detail. Other than as

8

 

set forth in Section 9(a), Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause. Any
non-vested stock options granted to Executive under any stock option plan of the
Bank, the Company or any subsidiary or affiliate thereof, shall become null and
void effective upon Executive’s receipt of Notice of Termination for Cause
pursuant to Section 9 hereof, and shall not be exercisable by Executive at any
time subsequent to such Termination for Cause (unless it is determined in
arbitration that grounds for Termination for Cause did not exist, in which event
all terms of the options as of the date of termination shall apply, and any time
periods for exercising such options shall commence from the date of resolution
in arbitration).

9.NOTICE OF TERMINATION

(a)              Any purported termination by the Company for Cause shall be
communicated by Notice of Termination to Executive. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. If, within thirty (30) days after any Notice of Termination for Cause
is given, Executive notifies the Company that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration. Notwithstanding
the pendency of any such dispute, the Company may discontinue to pay Executive
compensation until the dispute is finally resolved in accordance with this
Agreement. If it is determined that Executive is entitled to compensation and
benefits under Section 4 of this Agreement, the payment of such compensation and
benefits by the Company shall commence immediately following the date of
resolution by arbitration, with interest due Executive on the cash amount that
would have been paid pending arbitration (at the prime rate as published in The
Wall Street Journal from time to time).

(b)              Any other purported termination by the Company or by Executive
shall be communicated by a Notice of Termination to the other party. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
“Date of Termination” shall mean the date of the Notice of Termination. If,
within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the parties shall promptly proceed to
arbitration as provided in Section 18 of this Agreement. Notwithstanding the
pendency of any such dispute, the Company shall continue to pay Executive his
Base Salary and other compensation and benefits in effect when the notice giving
rise to the dispute was given (except as to termination of Executive for Cause).
In the event of the voluntary termination by Executive of his employment, which
is disputed by the Company, and if it is determined in arbitration that
Executive is not entitled to termination benefits pursuant to this Agreement, he
shall return all cash payments made to him pending resolution by arbitration,
with interest thereon at the prime rate as published in The Wall Street Journal
from time to time if it is determined in arbitration that Executive’s voluntary
termination of employment was not taken in good faith and not in the reasonable
belief that grounds existed for his voluntary termination.

9

 



10.Non-COmpetition and POST-TERMINATION OBLIGATIONS

(a)              All payments and benefits to Executive under this Agreement
shall be subject to Executive’s compliance with paragraph (b), (c) , (d) and (e)
of this Section 10.

(b)              Executive shall, upon reasonable notice, furnish such
information and assistance to the Company as may reasonably be required by the
Company in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party at an hourly rate based upon his most
recent Base Salary prior to termination.

(c)              Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Company and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Company. Executive will not, during or
after the term of his employment, disclose any knowledge of the past, present,
planned or considered business activities (all of which is considered to be a
trade secret) of the Company or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to the Office of the
Comptroller of the Currency (“OCC”), the Federal Deposit Insurance Corporation
(“FDIC”), the Board of Governors of the Federal Reserve System (“Federal
Reserve”) or other bank regulatory agency with jurisdiction over the Company or
Executive). In the event of a breach or threatened breach by Executive of the
provisions of this Section 10, the Company will be entitled to a temporary
restraining order, preliminary injunction and permanent injunction restraining
Executive from disclosing, in whole or in part, the knowledge of the past,
present, planned or considered business activities of the Company or affiliates
thereof. Nothing herein will be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from Executive.

(d)              Upon any termination of Executive’s employment pursuant to
which Executive is receiving compensation under Section 4(a)(i) hereof or
4(a)(ii) hereof, provided, however, this Section 10(d) shall not be applicable
in the event such termination occurs following a Change in Control (as defined
in Section 5 of this Agreement), Executive agrees not to compete with the
Company for a period of one (1) year following such termination in any area
within a radius of 25 miles from any offices of the Company or any of the
Company’s affiliates. Executive agrees that during such period and within said
area, Executive shall not: (i) work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Company or any of
its affiliates; (ii) solicit, offer employment to, or take any other action
intended (or that a reasonable person acting in like circumstances would expect)
to have the effect of causing any officer or employee of the Company or of any
affiliate, to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of the Company or
any affiliate that has headquarters or offices within 25 miles of the locations
in which the Company has business operations or has filed an application for
regulatory approval to establish an office; or (iii) solicit, provide any
information, advice or recommendation or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any

10

 

customer of the Company to terminate an existing business or commercial
relationship with the Company.

(e)              The parties hereto, recognizing that irreparable injury will
result to the Company, its business and property in the event of Executive’s
breach of this Section 10, agree that in the event of any such breach by
Executive, the Company will be entitled, in addition to any other remedies and
damages available, to a temporary restraining order, preliminary injunction and
permanent injunction to restrain the violation hereof by Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Company, and that the enforcement of a remedy by way
of injunction will not prevent Executive from earning a livelihood. Nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages from Executive.

11.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company or any predecessor
of the Company and Executive, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.

12.NO ATTACHMENT; BINDING ON SUCCESSORS

(a)               Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

(b)               This Agreement shall be binding upon, and inure to the benefit
of, Executive, his estate, and the Company and its respective successors and
assigns, which shall acquire, directly or indirectly, by merger, consolidation,
purchase or otherwise, all or substantially all of the assets or stock of the
Bank.

13.MODIFICATION AND WAIVER

(a)               This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

(b)               No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

11

 



14.REQUIRED PROVISIONS

(a)              The Company’s Board may terminate Executive’s employment at any
time, but any termination by the Company’s Board other than Termination for
Cause as defined in Section 8 hereof shall not prejudice Executive’s right to
compensation or other benefits under this Agreement. Executive shall have no
right to receive compensation or other benefits for any period after Termination
for Cause.

(b)              Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

15.SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

16.HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

17.GOVERNING LAW

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.

18.ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in Massachusetts in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. Any payment to Executive
required under this Section shall be made after the final resolution referenced
herein, but not later than the later of (i) December 31 of the calendar year in
which such resolution is achieved, and (ii) two and one-half months after the
date on which such final resolution is achieved.

19.PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company

12

 

within two and one-half months following the date on which such fees are
incurred, provided that the dispute or interpretation has been settled by
Executive and the Company or resolved in Executive’s favor.

20.INDEMNIFICATION

The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the term of the Agreement and for a
period of 6 years thereafter to the fullest extent permitted under applicable
law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank or
the Company or any subsidiary or affiliate of the Bank or the Company (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements (such settlements must be approved by the Board or the
board of directors of the Company, as appropriate); provided, however, neither
the Bank nor Company shall be required to indemnify or reimburse Executive for
legal expenses or liabilities incurred in connection with an action, suit or
proceeding arising from any illegal or fraudulent act committed by Executive.

21.NOTICE

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

To the Bank: Board of Directors   Georgetown Bancorp, Inc.   2 East Main Street
  Georgetown, Massachusetts 01833     To Executive: Joseph W. Kennedy   22
Sherwood Drive   Bradford, Massachusetts 01835

 

22.SOURCE OF PAYMENTS.

Notwithstanding any provision in this Agreement to the contrary, there will be
no duplication of benefits between this Agreement and any employment agreement
to which the Executive may be subject with the Bank. To the extent payments and
benefits, as provided for under this Agreement, are paid or received by
Executive under the Employment Agreement in effect between Executive and the
Bank, the payments and benefits paid by the Bank will be subtracted from any
amount or benefit due simultaneously to Executive under similar provisions of
this Agreement.

13

 



23.NO MITIGATION.

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise. No payment
provided for in this Agreement shall be reduced by any compensation earned by
Executive as the result of employment by another employer, or Executive’s
receipt of income from any other source, after the termination of his employment
with the Company.

24.SECTION 409a.

The parties agree that this Agreement shall be interpreted to comply with or be
exempt from Code Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Each payment and benefit payable under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(ii).

 

[Signature page follows]

14

 

SIGNATURES

IN WITNESS WHEREOF, the Company has authorized this Agreement to be executed by
its duly authorized representatives, and Executive has signed this Agreement, on
the day and date first above written.

 

 

ATTEST: GEORGETOWN BANCORP, INC.     /s/ Karen Dunnett By: /s/ Mr. J Richard
Murphy         WITNESS: EXECUTIVE:     /s/ Pamela H. Kentley /s/ Joseph W.
Kennedy   Joseph W. Kennedy

 

 

15

 

EXHIBIT A

 

Unrelated Companies or Organizations in which

Executive Holds Position on Effective Date of this Agreement

Under Section 2(b)

 

 

 

 

NONE

16

 

EXHIBIT B

 

Life Insurance Tax-Adjustment

Under Section 3(d)

 

 

 

SEE ATTACHED

 

 

 

 

17

 





 

 

Georgetown Savings Bank Employment Agreement Exhibit B Exhibit regarding Section
3(d) Joseph W. Kennedy

 

  Fiscal Year Life Insurance Premium Tax Gross up Total Payment 1 2008 $16,527
$9,811 $26,338 2 2009 $16,527 $9,811 $26,338 3 2010 $16,527 $9,811 $26,338 4
2011 $16,527 $9,811 $26,338 5 2012 $16,527 $9,811 $26,338 6 2013 $16,527 $9,811
$26,338 7 2014 $16,527 $9,811 $26,338 8 2015 $16,527 $9,811 $26,338 9 2016
$16,527 $9,811 $26,338 10 2017 $16,527 $9,811 $26,338 11 2018 $16,527 $9,811
$26,338 12 2019 $16,527 $9,811 $26,338 13 2020 $16,527 $9,811 $26,338

 

 

 

18

 



 

 

 

 

 

Georgetown Savings Bank Employment Agreement Exhibit B Exhibit regarding Section
3(d)

 

   Tax Gross Up Worksheet  KENNEDY                                    1  
Actual/desired net payment       $16,527                               2   Max
SS Tax on Line 1        $0                               3   Subtotal       
$16,527                               4   (a) Effective FIT/SIT withholdings
rates:                                        (1) 100% - elective deferral 
 100.00%                                          (2) FITW rate x line 4a1 
       30.50%                                    (3) SITW rate x line 4a1       
 5.30%                                  (b) Social Security Rate         0.00% 
                                (c) Medicare rate         1.45%              
                   (d) elective deferral %         0.00%                        
         (e) Total 4a, 4b, 4c and 4d         37.25%                            
 5   100% less % on line 4e               62.75%                        6  
Gross up wage (line 3 / line 5)              $26,338                            
                  7   Proof:                                           (a) 
Elective deferral (line 6 x line 4(d)        $0                             
     (b) Federal income tax withholding:                      (Line 6 - Line 7a)
x FITW rate        $8,033                             

 

19

 



     (c) State income tax withholding:                      (Line 6 - Line 7a) x
SITW rate        $1,396                                   (d) FICA:           
          If employee is under FICA wage base enter Line 6 * Line 4b. If
employee is over FICA limit enter zero. Otherwise, enter amount from Line 2. 
      $0                                   (e) Medicare tax:                    
 (Line 6 - Line 4c)        $382                                   (f) total of
elective deferral and taxes                (add lines 7a through 7e)       
      $9,811                             (g) Net wages (Line 6 - Line 7f)      
              ( should equal Line 1)              $16,527                       
                           TOTAL GROSS-UP AMOUNT              $9,811       TOTAL
GROSS-UP PERCENTAGE               59.36%

 

 

20

 



